Citation Nr: 0809339	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The evidence of record shows that the veteran's bilateral 
hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for bilateral hearing 
loss as the Board is taking action favorable to the veteran 
by granting service connection for 


this disorder.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include a May 1968 
service induction audiological examination in which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
5
0
0
-
10

During military service, multiple August 1969 medical reports 
stated that the veteran complained of earaches.  The 
impression was otitis media.

A February 1970 service separation audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
-
0
LEFT
10
10
0
-
30

After separation from military service, in a June 2003 VA 
outpatient medical report, the veteran complained of 
decreased hearing for about 20 years which he believed was 
related to noise exposure in Vietnam.  The assessment was 
decreased hearing.

In a June 2004 VA outpatient medical report, the veteran 
complained of decreased hearing.  The assessment was 
decreased hearing.

In an August 2004 VA audiological examination report, the 
veteran complained of bilateral hearing loss since military 
service.  He reported exposure to artillery noise during 
military service and no post-service noise exposure.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
50
60
LEFT
10
10
30
60
65

The average pure tone threshold was shown as 38 decibels in 
the right ear and 41 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 98 percent in the left ear.  Accordingly, 
bilateral hearing loss is currently shown for VA purposes.  
38 C.F.R. § 3.385.  The examiner stated that

[t]he service medical record documents 
normal auditory thresholds at entrance 
and separation.  There was a 30 [decibel] 
loss at 4000 [Hertz] for the left ear 
which was a significant shift as compared 
to baseline.  However, the hearing loss 
did not meet criteria for service 
connection.  Considering all the 
evidence, it is not as likely as not 
hearing loss resulted from acoustic 
trauma during military service.  Since it 
is likely the veteran was exposed to high 
noise levels it is as likely as not 
tinnitus resulted from acoustic trauma 
during military service.

In a December 2004 statement, the veteran stated that he was 
exposed to multiple sources of noise during military service 
and was never given ear protection.  He also stated that 
after separation from military service, he had no exposure to 
noise.

An October 2005 letter from a private physician stated that 
the veteran complained of hearing loss dating back to his 
period of military service.  On audiological examination, the 
audiogram showed "bilateral neurosensory hearing loss . . . 


showing a significant high frequency hearing loss in both 
ears consistent with sound trauma."  The private physician 
stated that "[t]his hearing loss is consistent with sound 
trauma and by history probably dating back to his military 
service."

The evidence of record establishes that the veteran's current 
bilateral hearing loss is a disability for VA purposes.  See 
38 C.F.R. § 3.385.  In the August 2004 VA audiological 
examination report, the VA audiologist opined that the 
veteran's current hearing loss was "not as likely as not" 
related to his military service as it did not meet the 
criteria for service connection at the time of his separation 
from military service.  However, although hearing loss, as 
defined by 38 C.F.R. § 3.385, is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows it is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Accordingly, as the basis for the August 2004 VA 
audiological examination report is not conclusive, the 
opinion itself is not probative without corroborating 
evidence.

The VA examiner in August 2004 specifically noted that the 
veteran reported that his hearing loss began during military 
service.  The examiner also specifically noted that the 
veteran experienced a "significant" shift in high frequency 
hearing loss during military service.  Furthermore, the 
examiner stated that it was likely that the veteran was 
exposed to high noise levels during military service and used 
this as the basis to conclude that the veteran's tinnitus was 
related to military service.  The subsequent October 2005 
letter from a private physician further stated that the 
veteran's hearing loss was consistent with sound trauma.  
Additionally, the veteran has stated that he was not provided 
with hearing protection during military service and was not 
exposed to loud noise after separation from military service.  
Although his statements are not competent to establish a 
diagnosis or the etiology of his bilateral hearing loss, his 
statements are competent evidence as to what he observed.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay statements 
are competent to prove that a claimant exhibited certain 
features or symptoms of an injury or illness during service).

As such, the evidence of record shows that the veteran has a 
current diagnosis of bilateral hearing loss caused by 
acoustic trauma.  The evidence also shows that the veteran 
was exposed to acoustic trauma during military service, 
during which time he was not provided with ear protection, 
and there is no evidence that he was exposed to acoustic 
trauma after military service.  Furthermore, the evidence 
shows that the veteran was diagnosed with otitis media during 
military service, experienced a "significant shift" in his 
high frequency hearing loss during military service, and has 
a current diagnosis of tinnitus which has been 
service-connected specifically because the veteran was 
exposed to acoustic trauma during military service.

As such, the preponderance of the evidence of record 
indicates that the veteran's current bilateral hearing loss 
is related to noise exposure during military service.  
Applying the doctrine of reasonable doubt, the Board finds 
that the veteran's bilateral hearing loss is related to 
active military service.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for bilateral 
hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


